                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


JOHN WESLEY SANDERS, JR.,                     )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 19-1242-JDT-cgc
                                              )
MHM SERVICES, ET AL.,                         )
                                              )
       Defendants.                            )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On October 10, 2019, Plaintiff John Wesley Sanders, Jr., who is incarcerated at the

Northwest Correctional Complex (NWCX) in Tiptonville, Tennessee, filed a pro se

complaint pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF

Nos. 1 & 2.) The Court issued an order on October 15, 2019, granting leave to proceed

in forma pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).         (ECF No. 4.)     The Clerk shall record the

Defendants as MHM Services (MHM) and Amanda Collins.

       Sanders alleges that he suffers from Hepatitis C but has been denied proper

treatment at the NWCX. (ECF No. 1 at PageID 3.) He alleges that he had lab work

completed in August 2018 but was told in January 2019 that his results were not current.

(Id.) Defendant Collins informed Sanders that his “scarring level” was at a 1 or 2 but could
not provide the date on which he received that diagnosis. (Id.) Sanders alleges that Collins

told him his “viral load” was at 1.7 million, which he believes indicates that his scarring

level is higher than a 1 or 2. (Id.) Collins allegedly informed Sanders that his scarring

level would have to be at a 3 or 4 before he would receive medication to treat his

Hepatitis C. (Id. at PageID 3-4.) Sanders asserts that Collins lied to him about his

condition and that he is not receiving proper treatment because the state wants to save

money. (Id.) Sanders contends that he is likely to die before receiving treatment. (Id.)

       Sanders seeks treatment of his Hepatitis C and compensatory damages. (Id. at

PageID 5.)1

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or




       1
          It appears that Sanders’s request for injunctive relief ordering treatment for his
Hepatitis C is foreclosed by the decision in Atkins, et al. v. Parker, et al., No. 3:16-cv-1954,
2019 WL 4748299 (M.D. Tenn. Sept. 30, 2019). Atkins is a class action lawsuit in which the
Plaintiffs alleged that the failure of the Tennessee Department of Correction (TDOC) to treat all
inmates with chronic Hepatitis C with Direct Acting Antiviral drugs constituted deliberate
indifference under the Eighth Amendment. The class was defined as “[a]ll persons currently
incarcerated in any facility under the supervision or control of [TDOC] or persons incarcerated in
a public or privately owned facility for whom [TDOC] has ultimate responsibility for their
medical care” and who have Hepatitis C. Id. at *1. As an inmate in the custody of the TDOC
who has been diagnosed with Hepatitis C, Sanders is a member of the class. The case was tried
on July 16 to 19, 2019, and on September 30, 2019, U.S. District Judge Waverly D. Crenshaw,
Jr., issued his Findings of Fact and Conclusions of Law. Judge Crenshaw found the Plaintiffs
had “failed to prove, by a preponderance of the evidence, that TDOC’s current HCV treatment
policy and protocols violate Plaintiffs’ Eighth Amendment rights.” Id. The case is now on
appeal in the Sixth Circuit, where it is docketed as case number 19-6243.

                                                2
       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create


                                             3
a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Sanders filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Sanders’s allegations amount to a claim of deliberate indifference to his serious

medical needs. The Court reviews claims regarding the inadequacy of medical care under

the Eighth Amendment, which prohibits cruel and unusual punishments. See generally

Wilson v. Seiter, 501 U.S. 294, 297 (1991). Under Estelle v. Gamble, 429 U.S. 97, 104

(1976), “deliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain” . . . proscribed by the Eighth Amendment.”

However, not “every claim by a prisoner that he has not received adequate medical

treatment states a violation of the Eighth Amendment.” Id. at 105. To state a cognizable

claim, “a prisoner must allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs. It is only such indifference that can offend ‘evolving

standards of decency’ in violation of the Eighth Amendment.” Id. at 106.

                                             4
       An Eighth Amendment claim consists of both objective and subjective components.

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Hudson v. McMillian, 503 U.S. 1, 8 (1992);

Wilson, 501 U.S. at 298. The objective component of an Eighth Amendment claim based

on a lack of medical care requires that a prisoner have a serious medical need. Blackmore

v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004); Brooks v. Celeste, 39 F.3d 125,

128 (6th Cir. 1994). “[A] medical need is objectively serious if it is ‘one that has been

diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would readily recognize the necessity for a doctor’s attention.’” Blackmore,

390 F.3d at 897; see also Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005).

       To establish the subjective component of an Eighth Amendment violation,

a prisoner must demonstrate that the official acted with the requisite intent, that is, that he

had a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson,

501 U.S. at 302-03. The plaintiff must show that the prison officials acted with “deliberate

indifference” to a substantial risk that the prisoner would suffer serious harm. Farmer,

511 U.S. at 834; Wilson, 501 U.S. at 303; Dominguez v. Corr. Med. Servs., 555 F.3d 543,

550 (6th Cir. 2009); Woods v. Lecureux, 110 F.3d 1215,1222 (6th Cir. 1997). “[D]eliberate

indifference describes a state of mind more blameworthy than negligence.” Farmer,

511 U.S. at 835. A prison official cannot be found liable under the Eighth Amendment

unless he subjectively knows of an excessive risk of harm to an inmate’s health or safety

and disregards that risk. Id. at 837. “[A]n official’s failure to alleviate a significant risk

that he should have perceived but did not” does not amount to cruel and unusual

punishment. Id. at 838.

                                              5
       Sanders’s Hepatitis C likely qualifies as a serious medical condition.          Hix v.

Tennessee Dep’t of Corr., 196 F. App’x 350, 356 (6th Cir. 2006) (citing Owens v.

Hutchinson, 79 F. App’x 159, 161 (6th Cir. 2003)). His allegations against Defendant

Collins, however, do not satisfy the subjective component of an Eighth Amendment claim.

Sanders alleges that Collins told him his condition was not yet serious enough to require

certain treatment. He alleges that Collins has lied to him about his condition because the

State wants to save money on his treatment. The Court need not accept as true Sanders’s

conclusory allegation that the State has denied treatment of his Hepatitis C to save money.

Iqbal, 556 U.S. at 679.       Nonetheless, Sanders’s allegations at most amount to a

disagreement with his course of treatment or a claim of medical malpractice against

Collins, neither of which rises to the level of an Eighth Amendment claim. See Estelle,

429 U.S. at 106 (“Medical malpractice does not become a constitutional violation merely

because the victim is a prisoner.”); Hix, 196 F. App’x at 357 (concluding that inmate’s

claim that prison doctors mistreated his Hepatitis C and “made a deliberate decision to

‘await[ ] Plaintiff’s death by his liver shutting down’” amounted to a claim of medical

malpractice and did not state an Eighth Amendment claim). Sanders therefore fails to state

a claim against Collins for deliberate indifference.

       Sanders seeks to hold MHM responsible for the actions of Defendant Collins.

“A private corporation that performs the traditional state function of operating a prison acts

under color of state law for purposes of § 1983.” Thomas v. Coble, 55 F. App’x 748, 748

(6th Cir. 2003) (citing Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)).

The Sixth Circuit has applied the standards for assessing municipal liability to claims

                                              6
against private corporations that operate prisons or provide medical care or food services

to prisoners. Id. at 748-49; Street, 102 F.3d at 817-18; Johnson v. Corr. Corp. of Am., 26

F. App’x 386, 388 (6th Cir. 2001); see also Eads v. State of Tenn., No. 1:18-cv-00042,

2018 WL 4283030, at *9 (M.D. Tenn. Sept. 7, 2018). To prevail on a § 1983 claim against

MHM, Sanders “must show that a policy or well-settled custom of the company was the

‘moving force’ behind the alleged deprivation” of his rights. Braswell v. Corr. Corp. of

Am., 419 F. App’x 622, 627 (6th Cir. 2011). Sanders, however, has not alleged that a

policy or custom of MHM was the “moving force” behind the alleged violation of his

constitutional rights.

       For the foregoing reasons, Sanders’s complaint is subject to dismissal in its entirety

for failing to state a claim on which relief may be granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Gonzalez-Gonzalez v.

United States, 257 F.3d 31, 37 (1st Cir. 2001) (“This does not mean, of course, that every

sua sponte dismissal entered without prior notice to the plaintiff automatically must be

reversed. If it is crystal clear that . . . amending the complaint would be futile, then a

sua sponte dismissal may stand.”); Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001)

(“We agree with the majority view that sua sponte dismissal of a meritless complaint that

                                              7
cannot be salvaged by amendment comports with due process and does not infringe the

right of access to the courts.”). In this case, the Court concludes that leave to amend is not

warranted.

       In conclusion, the Court DISMISSES this case for failure to state a claim on which

relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave

to amend is DENIED.

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal

by Sanders in this case would be taken in good faith. The good faith standard is an

objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962).               It would be

inconsistent for a district court to determine that a complaint should be dismissed prior to

service on the Defendants but has sufficient merit to support an appeal in forma pauperis.

See Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983). The same considerations

that lead the Court to dismiss this case for failure to state a claim also compel the conclusion

that an appeal would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if

Sanders nevertheless appeals the dismissal of this case. A certification that an appeal is

not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).               See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other grounds

by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for implementing

the PLRA, §§ 1915(a)-(b). Therefore, Sanders is instructed that if he wishes to take

advantage of the installment procedures for paying the appellate filing fee, he must comply

                                               8
with the procedures set out in the PLRA and McGore by filing an updated in forma

pauperis affidavit and a current, certified copy of his inmate trust account for the six

months immediately preceding the filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Sanders, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This strike

shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




                                               9
